UNITED STATES DISTRICT COURT
DISTRICT OF NEVADA

 

UNITED STATES OF AMERICA, ) 3:18-CR-0090-MMD-CLB
Plaintiff, MINUTES OF THE COURT
Vs. December 23, 2019
GABRIEL ERNESTO GARZA,
Defendant. )

 

PRESENT: THE HONORABLE CARLA BALDWIN, U.S. MAGISTRATE JUDGE
DEPUTY CLERK: LISA MANN REPORTER: NONE APPEARING
COUNSEL FOR PLAINTIFF(S): NONE APPEARING

COUNSEL FOR DEFENDANT(S): NONE APPEARING

MINUTE ORDER IN CHAMBERS:

Before the court is plaintiff's motion for Pretrial Services to return passport (ECF No.
60). The government filed a notice of non-opposition (ECF No. 61). Therefore,

IT IS ORDERED that plaintiffs motion for Pretrial Services to return passport (ECF
No. 60) is GRANTED.

IT 1S SO ORDERED.
DEBRA K. KEMPI, CLERK

By: Is/
Deputy Clerk
